DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on March 16, 2021, and November 1, 2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Per Claims 3 and 14: Claims 3 and 14 recite “control not to transmit the second request to the decentralized ledger system”.  The test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed.  See MPEP 608.01(n)(III).  Here, the dependent claims improperly broaden the scope of the claims from which they depend as those claims recite transmitting the second request but these claims recite not performing that operation.  Therefore, claims 3 and 14 fail to include all the limitations of the claims upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  There are two criteria for subject matter eligibility.  The first is that the claimed invention must be to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter.  See MPEP 2106(I).  Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.  See MPEP 2106(I).  Here, claims 1-11 are directed towards a machine and claims 12-14 are directed towards a process.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of trading rights to energy and recording the transfer of those rights.  In particular, the claim recites a first party, such as an energy generator, receiving a request to transfer rights to energy produced by the first party to a second party.  The first party then transmits a request to record the transfer in a ledger.  Upon recordation in the ledger, the first party notifies the second party of the transfer.  In other words, the claim recites Certain Methods of Organizing Human Activities recognized as reciting abstract ideas.  More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a).
circuitry configured to: 
receive, from other intermediary server, a first request for changing ownership of energy having been produced by a particular production method, from an intermediary agent of the intermediary server to other intermediary agent of the other intermediary server; 
in response to reception of the first request, transmit, to a decentralized ledger system that manages energy information on energy, a second request for changing ownership of energy from the intermediary agent to the other intermediary agent; and 
in response to reception of a notification indicating that the ownership of energy is changed to the other intermediary agent from the decentralized ledger system, transmit to the other intermediary server a response indicating that the ownership of energy is changed to the other intermediary agent.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to MPEP 2106.04(d), additional elements that recite an instruction to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the circuit, servers, and decentralized ledger system generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to MPEP 2106.05, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, and conventional activities.  Such findings must be supported by the evidentiary requirements set forth in the Berkheimer Memo.  Here, as noted above, the additional elements of the circuit, servers, and decentralized ledger system generally link the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 7: Claim 7 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 7 recites the following additional elements not recited in claim 1:
at least one of a plurality of computers on the decentralized ledger system, the at least one computer including another circuity configured to store, for particular energy, information indicating an owner of the energy and a production method used for producing the energy.
However, this additional element also fails to recite a practical application or significantly more than the abstract ideas as it generally links the use of the abstract ideas to a particular technological environment, i.e., the blockchain environment.
Accordingly, claim 7 is rejected as being directed towards patent ineligible subject matter.

Per Claim 8: Claim 8 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 8 recites the following elements that also recite abstract subject matter:
in response to reception of the first request, determine whether all items of energy information indicating an ownership of the first intermediary agent includes particular energy information indicating the particular production method; and 
based on a determination that all items of energy information includes particular energy information, transmit a second request for changing ownership of the energy from the first intermediary agent to the second intermediary agent;
As this subject matter recites additional Certain Methods of Organizing Human Activities, the subject matter fails to recite a practical application or significantly more than the abstract ideas.
Accordingly, claim 8 is rejected as being directed towards patent ineligible subject matter.

Per Claim 12: Claim 12 recites abstract subject matter similar to that discussed above in connection with claim 1, and does so in the context of a process.  Therefore, the analysis discussed above applies equally to claim 12.
Accordingly, claim 12 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-6, 9-11, and 13-14: Claims 2-6, 9-11, and 13-14 have also been analyzed for subject matter eligibility.  However, these claims also fail to recite patent eligible subject matter for the following reasons:
Claims 2, 9, and 13 recite the abstract idea of verifying that the energy provided is from the energy source requested and, if so, sending the request to change ownership, which is a Certain Method of Organizing Human Activities.
Claims 3 and 14 recite the abstract idea of determining that the energy provided is not from the energy source requested and, if so, not recording an ownership change to the energy, which is a Certain Method of Organizing Human Activities.
Claims 4 and 10 recite the type of energy produced, which fails to affect the positively recited functions for subject matter eligibility purposes.
Claims 5 and 11 recite energy production methods, which fails to affect the positively recited functions for subject matter eligibility purposes.
Claim 6 recites that the intermediary is a provider or supplier of energy, which further recites relationships between the entities, which is a Certain Method of Organizing Human Activities.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0164236 to Mayne et al. in view of U.S. Patent No. 7,234,155 to Kay et al.
Per Claim 1: Mayne discloses:
An intermediary server for intermediating ownership of energy between a supplier and a user, the server comprising: (see Mayne at ¶ 64: Electricity generated by the energy generator 21 is supplied to the energy distribution system 3 via an electrical output 23. The amount of energy introduced into the energy distribution system 3 via the electrical output is measured by a meter 25, which is also interconnected via a data bus 27 to processor circuitry 29, memory 31 and a network interface 33.)
circuitry configured to: (see Mayne at ¶ 64: Electricity generated by the energy generator 21 is supplied to the energy distribution system 3 via an electrical output 23. The amount of energy introduced into the energy distribution system 3 via the electrical output is measured by a meter 25, which is also interconnected via a data bus 27 to processor circuitry 29, memory 31 and a network interface 33.)
receive, from other intermediary server, a first request for changing ownership of energy having been produced by a particular production method, from an intermediary agent of the intermediary server to other intermediary agent of the other intermediary server; (see Mayne at ¶ 52: FIG. 3, Part 5 through Part 9, shows the process of selling energy tokens through the energy token market facilitated by the IT platform. Much like other exchange traded assets, the IT platform uses buy and sell orders to set a market price and to match buyers and sellers. Payment is facilitated by the IT platform (with a small fee) and the trade is finalised.)
in response to reception of the first request, transmit, to a decentralized ledger system that manages energy information on energy, a second request for changing ownership of energy from the intermediary agent to the other intermediary agent; and (see Mayne at ¶ 59: In accordance with the present invention, a blockchain application is used to link energy generated by the energy sources 1 with energy consumed by the energy sinks 5 by recording transfers of tokens corresponding to energy introduced into the energy provision system by the energy sources 1 in a blockchain.  See also ¶ 55: FIG. 3 Part 10 b through Part 13 b show that an energy token sold to an energy retailer is transferred to the retailer. Retailers can either resell energy tokens or deliver them to end-users with the electricity they sell them. Once delivered to an end-user the unit of electricity production is allocated to them through the IT platform, and the energy token is redeemed to ensure that it can no longer be traded or transferred.)
However, Mayne fails to disclose, but Kay, an analogous art of transaction processing, discloses:
in response to reception of a notification indicating that the ownership of energy is changed to the other intermediary agent from the decentralized ledger system, transmit to the other intermediary server a response indicating that the ownership of energy is changed to the other intermediary agent. (see Kay at 11:11-15: The user can obtain more information about an individual order on the order status tab screen by selecting the order for review, at which time the EBG will display additional details about the order, such as order number, shipping method, tracking number, shipping address, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayne so that a recipient of an energy token is notified that the energy token has been transferred to the recipient using the technique of informing customers that a transaction has been completed using the techniques disclosed in Kay.  One of ordinary skill in the art would have been motivated to apply the techniques in Kay to the Mayne system to alert the energy token recipient when a token has been received.

Per Claim 7: Claim 7 recites the subject matter of claim 1 and does so in the context of a system.  Claim 7 further recites, and Mayne further discloses:
at least one of a plurality of computers on the decentralized ledger system, the at least one computer including another circuity configured to store, for particular energy, information indicating an owner of the energy and a production method used for producing the energy. (see Mayne at ¶ 69: Accordingly, typically all peer blockchain applications have the functionality to verify the block whereas only a subset of peer blockchain applications have the functionality to generate a block (sometimes referred to as block mining or block forging).  See also ¶ 56: FIG. 4 shows the information contained in an energy token. The information requirements given in the figure are not fixed and may vary. They may also vary between power plants and include information not referred to in this document.)

Per Claim 8: Claim 8 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a system.  Claim 8 further recites, and Mayne further discloses:
in response to reception of the first request, determine whether all items of energy information indicating an ownership of the first intermediary agent includes particular energy information indicating the particular production method; and (see Mayne at ¶ 49: FIG. 3 Part 2 describes the verification process for each unit of electricity to produce an energy token. The production specifications include the time, volume and the identity of the power plant where a unit of electricity was produced. Energy tokens may include other production specifications. The verification process requires monitoring a power plant's output either with monitoring devices already in place, or a separate device installed that sends production data to the IT platform. The production specifications as well as the verification process may vary between power plants.)
based on a determination that all items of energy information includes particular energy information, transmit a second request for changing ownership of the energy from the first intermediary agent to the second intermediary agent; (see Mayne at ¶ 59: In accordance with the present invention, a blockchain application is used to link energy generated by the energy sources 1 with energy consumed by the energy sinks 5 by recording transfers of tokens corresponding to energy introduced into the energy provision system by the energy sources 1 in a blockchain.  See also ¶ 55: FIG. 3 Part 10 b through Part 13 b show that an energy token sold to an energy retailer is transferred to the retailer. Retailers can either resell energy tokens or deliver them to end-users with the electricity they sell them. Once delivered to an end-user the unit of electricity production is allocated to them through the IT platform, and the energy token is redeemed to ensure that it can no longer be traded or transferred.)

Per Claim 12: Claim 12 recites subject matter similar to that discussed above in connection with claim 1, and does so in the context of a process, which Mayne discloses (see ¶ 47: FIG. 3 is an overview of the energy token workflow from the initial production of the unit of energy it represents, through to delivery to the end-consumer and subsequent redemption.)

Per Claims 2, 9, and 13: The combination of Mayne and Kay discloses the subject matter of claims 1, 8, and 12, from which claims 2, 9, and 13 depend, respectively.  Mayne further discloses:
receive, from the decentralized ledger system, all items of energy information indicating the ownership of the intermediary agent; (see Mayne at ¶ 70: The storage of the blockchain is distributed between the peer blockchain applications in addition to the processing. By storing the blockchain in a distributed and heavily redundant manner, the data within the blockchain is difficult to corrupt and accordingly the blockchain is secure. Not all peer blockchain applications need store the entire blockchain, although in this example the peer blockchain application 69 of the computing platform 9 stores the entire blockchain. In this way, a stakeholder can access transaction data associated with a token through data communication with the computing platform 9.  See also ¶ 56: FIG. 4 shows the information contained in an energy token. The information requirements given in the figure are not fixed and may vary. They may also vary between power plants and include information not referred to in this document.)
determine whether the received energy information includes particular energy information indicating the particular production method; and (see Mayne at ¶ 49: FIG. 3 Part 2 describes the verification process for each unit of electricity to produce an energy token. The production specifications include the time, volume and the identity of the power plant where a unit of electricity was produced. Energy tokens may include other production specifications. The verification process requires monitoring a power plant's output either with monitoring devices already in place, or a separate device installed that sends production data to the IT platform. The production specifications as well as the verification process may vary between power plants.)
based on a determination that the received energy information includes particular energy information, transmit to the decentralized ledger system the second request for changing ownership of energy from the intermediary agent to the other intermediary agent in the particular energy information. (see Mayne at ¶ 59: In accordance with the present invention, a blockchain application is used to link energy generated by the energy sources 1 with energy consumed by the energy sinks 5 by recording transfers of tokens corresponding to energy introduced into the energy provision system by the energy sources 1 in a blockchain.  See also ¶ 55: FIG. 3 Part 10 b through Part 13 b show that an energy token sold to an energy retailer is transferred to the retailer. Retailers can either resell energy tokens or deliver them to end-users with the electricity they sell them. Once delivered to an end-user the unit of electricity production is allocated to them through the IT platform, and the energy token is redeemed to ensure that it can no longer be traded or transferred.)

Per Claims 3 and 14: The combination of Mayne and Kay discloses the subject matter of claims 2 and 13, from which claims 3 and 14 depend, respectively.  However, Mayne fails to disclose, but Kay discloses:
wherein based on a determination that the received energy information does not include particular energy information, the circuitry is further configured to: control not to transmit the second request to the decentralized ledger system; and (see Kay at 11:3-6: An order is “Canceled” when the vendor informs the CCN that the user's credit authorization has failed, the user cancels the order, or the vendor has sold out of a limited quantity item.)
transmit to the other intermediary server a response indicating that the ownership of energy is not changed. (see Kay at 11:6-9: The order status tab screen can display each status in an appropriate color such as green for “Shipped”, red for “Canceled” and yellow for all other statuses.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mayne so that a recipient of an energy token is notified that the energy token has not been transferred to the recipient using the technique of informing customers that a transaction has been canceled using the techniques disclosed in Kay.  One of ordinary skill in the art would have been motivated to apply the techniques in Kay to the Mayne system to alert the energy token recipient when a transaction for a token has been canceled.

Per Claims 4 and 10: The combination of Mayne and Kay discloses the subject matter of claims 1 and 8, from which claims 4 and 10 depend, respectively.  Mayne further discloses:
wherein the energy information indicates, as the production method of the energy, one of production of energy using a renewable source, production of energy using fossil fuels, and production of energy using nuclear power. (see Mayne at ¶ 60: The visualisation allows a retailer to demonstrate to end users that energy consumed by the end users 5 is linked to energy produced by a particular energy source 1. In other words, the end user 5 can see that energy consumed by that end user 5 is matched by energy produced by a particular energy source that is not matched to energy consumed by any other end user 5.)

Per Claims 5 and 11: The combination of Mayne and Kay discloses the subject matter of claims 4 and 10, from which claims 5 and 11 depend, respectively.  Mayne further discloses:
wherein when the production method of the energy is production of energy using a renewable source, the energy information indicates that the renewable source is one of solar light or solar heat, wind power, biomass, geothermal power, hydropower, heat in the atmosphere, or a combination thereof. (see Mayne at ¶ 57: FIG. 5 shows an example of an energy provision system implementing the invention. As shown, the energy provision system includes a coal-fired power station 1 a, a wind farm 1 b, a solar farm 1 c, a nuclear power station 1 d and a hydroelectric power station 1 d; collectively referred to as energy sources 1.)

Per Claim 6: The combination of Mayne and Kay discloses the subject matter of claim 1, from which claim 6 depends.  Mayne further discloses:
wherein the intermediary agent is a provider of energy or a supplier of energy. (see Mayne at ¶ 35: End-users can obtain energy tokens in two ways: (1) Buying electricity from an energy retailer that assigns energy tokens along with electricity; (2) Buying energy tokens directly from the wholesale market, facilitated by a centralised IT platform.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2009/0299537 discloses a computerized system and method for providing at least one energy product including at least one renewable energy source, the method comprising: receiving electronic data related to renewable energy and non-renewable energy need information for at least one load system; receiving electronic data related to generation output information from at least one renewable energy generator and at least one non-renewable energy generator; and employing at least one computer to compare the electronic data related to the generation output information with the electronic data related to the renewable energy and the non-renewable energy need information to cause the at least one energy product including at least one renewable energy source to be provided to the at least one load system, the at least one computer being other than a computer associated with the at least one load system or the at least one energy generator.
U.S. Patent Pub. No. 2022/0277261 discloses a system for tracking and recording the chain-of-custody for assets within a supply chain that creates a non-repudiatable electronic log of each custody transfer at each transfer point from initial creation, to final transfer or disposal. In one embodiment, the system uses encryption technology to register assets that are to be transferred and whose chain of custody is to be ensured. Through use of encryption key pairs and blockchain encryption technology, an electronic document is created in an encrypted transaction log updated at each change of custody point. At each such change of custody point, the new custodians who receive the product are provided with the information generated by the originator. By way of one example, because the system tracks all inputs and outputs to the system at each change of custody point, any alteration in product quantities are immediately identified, and a chain-of-custody integrity problem is identified.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685